Citation Nr: 0800953	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as plantar fasciitis. 

3.  Entitlement to an initial compensable rating for status 
post bilateral osteotomies for bunions. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1994 to October 
2004.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision.  In January 
2007, the Board remanded for further development.   


FINDINGS OF FACT

1.  The veteran does not have a back disorder related to 
service. 

2.  The veteran does not have a bilateral foot disorder, 
claimed as plantar fasciitis, related to service. 

3.  The veteran's status post bilateral osteotomies for 
bunions have not been manifested by severe hallux valgus 
equivalent to the amputation of a great toe, or hallux valgus 
that has been operated on, with resection of the metatarsal 
head.   


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002) ; 38 C.F.R. § 
3.303 (2007) 

2.  A bilateral foot disorder, claimed as plantar fasciitis, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002) ; 38 C.F.R. 
§ 3.303 (2007) 

3.  The criteria for an initial compensable rating for status 
post bilateral osteotomies have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, Diagnostic Code (DC) 5280 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2007, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, 
the RO notified the veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in her 
possession that pertained to her claims. In the February 2007 
letter, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since this appeal includes a claim of an initial rating, 
fully satisfactory notice was delivered after the claim for 
status post bilateral osteotomies was adjudicated. However, 
the RO subsequently readjudicated the claim based on all the 
evidence in August 2007.  The veteran was able to participate 
effectively in the processing of her claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with her claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Back Disorder

The veteran essentially contends that she currently has a 
back disorder as a result of an automobile accident in 
Kuwait.  

The problem in this case is that there is no medical 
diagnosis of a current back disorder.  On VA examination in 
June 2004, the veteran complained of pain in her lower back, 
buttock, and hip area occurring one to three times a week 
lasting one to three hours.  The pain was managed with 
medication; the veteran indicated she could function with the 
medication.  She further indicated no functional impairment 
and no physician had recommended bed rest.  The examiner 
determined that there was no diagnosis of a lumbar spine 
disability and that there was no pathology to render a 
diagnosis. 

As there is no diagnosis of a back disorder, service 
connection is unwarranted.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to her observations to her back.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, she is not competent 
to diagnose any medical disorder (i.e. that she currently has 
a back disability related to service) because she does not 
have the requisite medical expertise.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 Bilateral Foot Disorder

The veteran essentially asserts that she has plantar 
fasciitis as a result of service. 

The problem with this claim is that there is no medical 
evidence of a current disability.  On VA examination in June 
2004, the veteran complained of pain at rest, and pain and 
swelling on standing and walking.  There was neither 
functional impairment nor lost work.  Upon examination of the 
veteran, the examiner determined that there was no diagnosis 
or pathology to render a diagnosis of plantar fasciitis; no 
other foot disorders, other than service-connected status 
post bilateral osteotomies discussed below, were noted on 
examination.  

As there is no diagnosis of a foot disorder, claimed as 
plantar fasciitis, service connection is unwarranted.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

While the veteran is competent to attest to her observations 
of her foot, as a lay person, she is not competent to 
diagnose any medical disorder (i.e. that she currently has a 
foot disability, claimed as plantar fasciitis related to 
service) because she does not have the requisite medical 
expertise.  See, Layno; 38 C.F.R. 
§ 3.159(a)(2), Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Status Post Bilateral Osteotomies for Bunions

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable evaluation.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.
 
The RO has evaluated the veteran's foot disability under DC 
5099-5019.  DC 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.27.  Bursitis is 
rated on limitation of motion of affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5019.  
Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  See 38 C.F.R. § 4.71a, DC 5003.

However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v.  Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, the currently assigned diagnostic codes, DC 5299-
5019 are not the most appropriate diagnostic codes by which 
to evaluate the veteran's status- post bilateral osteotomies 
for bunions.  Instead, the Board finds that utilization of DC 
5280, for hallux valgus, is more appropriate in the instant 
case.

DC 5280 provides a 10 percent evaluation for severe hallux 
valgus, if equivalent to the amputation of a great toe, or 
for hallux valgus that has been operated on, with resection 
of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The June 2004 VA examination report noted that the veteran 
had been diagnosed with Taylor's bunion which had occurred 
for four years, symptoms at rest were pain, symptoms with 
standing and walking included pain, she had surgery for this 
in the last few years, and functional impairment was 
difficulty standing for short periods.  Examination of the 
veteran's feet revealed no hallux valgus, hallux rigidus 
deformity, hammertoes, or Morton's metatarsalgia.  
Dorsiflexion of all the toes produced no pain, palpation of 
the metatarsal heads of the toes produced no tenderness 
bilaterally.  The examiner noted that the veteran did not 
appear to have limited function in standing or walking.  
Radiological studies demonstrated bilateral healing fractures 
or osteotomies at the heads of the fifth metatarsals, most 
likely related to bunionectomies (surgical treatment of 
Taylor's bunions).  The examiner added that these 
disabilities should continue to improve and heal; however, at 
that time, the veteran would have a moderate limitation of 
prolonged walking, running, jumping, and even prolonged 
standing in both occupational and daily activities.  The 
examiner concluded that the condition should continue to 
improve as the osteotomies healed.  

Based on the evidence, the Board finds that the veteran's 
disability does not warrant a compensable rating.  She has 
not been shown to have severe hallux valgus equivalent to the 
amputation of a great toe.  See 38 C.F.R. § 4.71a, DC 5280.  
While she has had surgery on her hallux valgus and been shown 
to have a fracture of the fifth metatarsal, there is no 
evidence of resection of the metatarsal head.  See id.  
Therefore, the veteran's symptoms more closely approximate 
the current non-compensable rating.  
  
The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  She 
is accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

Finally, the veteran has not been hospitalized for her 
disability.  She indicated functional impairment was 
difficulty standing for short periods and lost time from work 
for approximately one month.  However, the existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).











	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a back disorder is denied. 

Service connection for a bilateral foot disorder, claimed as 
plantar fasciitis, is denied. 

An initial compensable rating for status post bilateral 
osteotomies for bunions is denied. 




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


